IN THE SUPREME COURT OF THE STATE OF NEVADA


                 JEMAR DEMON MATTHEWS,                                   No. 66844
                                   Appellant,
                               vs.
                 THE STATE OF NEVADA,                                         FILED
                                   Respondent.
                                                                              FEB 0 9 2015
                                                                            TRACIE K LINDEMAN
                                                                         CLERK OF SUPREME COURT

                                                                         BY   S•   V
                                                                               DEPLiT    4
                                                                                         e

                                      ORDER DISMISSING APPEAL
                             This is an appeal from a district court order denying a post-
                 conviction petition for a writ of habeas corpus. Eighth Judicial District
                 Court, Clark County; David B. Barker, Judge.
                            Appellant's counsel has filed a notice of voluntary withdrawal
                 of this appeal. Counsel advises this court that he has informed appellant
                 of the legal effects and consequences of voluntarily withdrawing this
                 appeal, including that appellant cannot hereafter seek to reinstate this
                 appeal, and that any issues that were or could have been brought in this
                 appeal are forever waived. Having been so informed, appellant consents
                 to a voluntary dismissal of this appeal. Cause appearing, we
                             ORDER this appeal DISMISSED.



                                                                    J.
                                         Saitta


                                                                                             J.
                 Gibbon's                                 Pickering




SUPREME COURT
      OF
    NEVADA

(0) 1947A 4V4p
                                                                                         15-0413
                cc: Hon. David B. Barker, District Judge
                     Leventhal & Associates
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk
                     Jemar Demon Matthews




SUPREME COURT
        OF
     NEVADA
                                                  2
(0) I947A